                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DOMAIN PROTECTION, LLC,                            §
          Plaintiff,                               §
v.                                                 §   Civil Action No. 4:18-cv-792
                                                   §   Judge Mazzant
SEA WASP, LLC, ET. AL.                             §
           Defendants.                             §


                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Sea Wasp, LLC’s Motion for Sanctions and for Contempt

Against Lisa Katz (Dkt. #184). Having considered the motion and the relevant pleadings, the

Court finds that the Motion is DENIED as moot.

                                         BACKGROUND

        For a full discussion of the facts surrounding the background for the present Motion, see

Dkt. #263. This Motion concerns Sea Wasp’s allegations that Lisa Katz has acted in a manner to

obstruct the Court’s Orders by failing to appear at multiple depositions in bother her personal and

corporate capacity (Dkt. #184). Domain Protection opposes Sea Wasps’ Motion and maintains

that any notice provided to Katz were defective. The Court now considers Sea Wasp’s Motion.

                                      LEGAL STANDARD

   I.      Sanctions

        Federal Rule of Civil Procedure 37 authorizes sanctions for failure to comply with

discovery orders. A court may bar the disobedient party from introducing evidence, or it may

direct that certain facts shall be “taken to be established for purposes of the action.” FED. R. CIV.

P. 37(b)(2)(A)(i). Rule 37 also permits a court to strike claims from the pleadings, and even to

“dismiss the action . . . or render a judgment by default against the disobedient party.” Roadway
Express, Inc. v. Piper, 447 U.S. 752, 763 (1980) (citation omitted); accord FED. R. CIV. P.

37(b)(2)(A)(v)-(vi). “Rule 37 sanctions must be applied diligently both ‘to penalize those whose

conduct may be deemed to warrant such a sanction, [and] to deter those who might be tempted to

such conduct in the absence of such a deterrent.”’ Roadway Express, 447 U.S. at 763–64 (citation

omitted).

         In addition, Rule 37(b)(2) requires that any sanction be just and specifically related to the

particular claim that was the subject of the discovery violation. Compaq Comput. Corp. v.

Ergonome Inc., 387 F.3d 403, 413 (5th Cir. 2004) (citation omitted). Further, the penalized party’s

discovery violation must be willful. United States v. $49,000 Currency, 330 F.3d 371, 376 (5th

Cir. 2003).

   II.        Contempt

         “Courts possess the inherent authority to enforce their own injunctive decrees.”

Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir. 1995) (citing Waffenschmidt v. MacKay,

763 F.2d 711, 716 (5th Cir. 1985), cert. denied, 474 U.S. 1056 (1986)). A court may enforce its

orders through civil contempt, which is intended to compel obedience to a court order. See In re

Bradley, 588 F.3d 254, 263 (5th Cir. 2009) (“If the purpose of the sanction is to punish the

contemnor and vindicate the authority of the court, the order is viewed as criminal. If the purpose

of the sanction is to coerce the contemnor into compliance with a court order, or to compensate

another party for the contemnor's violation, the order is considered purely civil.”). “A party

commits contempt when he violates a definite and specific order of the court requiring him to

perform or refrain from performing a particular act or acts with knowledge of the court's order.”

SEC v. First Fin. Group of Texas, Inc., 659 F.2d 660, 669 (5th Cir. 1981). In a civil contempt

proceeding, the movant bears the burden of establishing the elements of contempt by clear and



                                                  2
    convincing evidence. SEC v. Res. Dev. Int'l LLC, 217 Fed.Appx. 296, 298 (5th Cir. 2007) (citing

    Petroleos Mexicanos v. Crawford Enter., Inc., 826 F.2d 392, 401 (5th Cir. 1987)). “Clear and

    convincing evidence is that weight of proof which produces in the mind of the trier of fact a firm

    belief or conviction . . . so clear, direct and weighty and convincing as to enable the fact finder to

    come to a clear conviction, without hesitancy, of the truth of the precise facts of the case.” Shafer

    v. Army & Air Force Exch. Serv., 376 F.3d 386, 396 (5th Cir. 2004), opinion clarified No. 03-

    10074, 2004 WL 2107672 (5thCir. Sept. 17, 2004).

            The elements of contempt that the movant must prove by clear and convincing evidence

    are: (1) a court order is or was in effect; (2) the order requires certain conduct; and (3) the opposing

    party fails to comply with the court order. See Martin v. Trinity Indus., Inc., 959 F.2d 45, 47 (5th

    Cir. 1992).

                                                 ANALYSIS

            Sea Wasp alleges that Lisa Katz has failed to appear at multiple depositions in both her

    personal and corporate capacity (Dkt. #184). The Court has ordered Katz to appear for deposition

    by November 19, 2019 in Dkt. #263. Accordingly, the present Motion is denied as moot. Should

    Katz fail to comply with the Court’s Order, Sea Wasp is granted leave to file a motion for sanctions

    pursuant to Dkt. #263.
.
                                              CONCLUSION

            It is therefore ORDERED that Sea Wasp, LLC’s Motion for Sanctions and for Contempt

    Against Lisa Katz (Dkt. #184) is DENIED as moot.

          SIGNED this 28th day of October, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                                    3
                                           UNITED STATES   DISTRICT JUDGE
